CONSULTING AGREEMENT

 

This Consulting Agreement ("Agreement") made effective as of this 5th day of
December, 2004, by and between Integrated Environmental Technologies, Ltd. (the
"Company"), having its business offices at 4235 Commerce Street, Little River,
South Carolina 29566 and Joseph Schmidt ("the Consultant") with its business
office at 32 Ellicott Lane, Wayne, New Jersey 07470.

 

WHEREAS, Consultant has many years of experience in providing strategic,
operations and financial consulting services to various companies; and

 

WHEREAS, the Company is desirous of obtaining Consultant's expertise and thereby
wishes to retain the consulting services of the Consultant and the Consultant is
willing to provide certain consulting services to the Company;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the parties agree as follows:

 

1. Retention.

 

        (a) The Company hereby retains the Consultant during the Term, as
defined in Section 2, to render to the Company, services of an advisory or
consultative nature related to management, strategic planning and marketing,
including in the following areas (the "Services"):

 

                (i) acquisitions and business opportunities;



                (ii) financial matters in connection with the operation of the
businesses of the Company;



                (iii) review and advice regarding the Company's overall
progress, needs and condition;



                (iv) implementation of a marketing program to enable the Company
to promote its image; and



                (v) analysis and assessment of alternatives presented by the
Company for raising capital.



        (b) The Consultant agrees to provide the Services to the Company during
the Term in accordance with the terms and provisions of this Agreement.



2. Performance of Services.

 

        (a) Services. During the Term, the Consultant shall devote such business
time, skill and efforts to the affairs of the Company as the Consultant shall
reasonably determine is necessary to permit the faithful and diligent
performance of its duties hereunder.

 

--------------------------------------------------------------------------------

 

        (b) Work Schedule. Consultant shall be free to work on such days and
during such hours as he in his sole discretion shall determine. The Services
rendered hereunder may be rendered in person or by phone in the sole discretion
of Consultant.

 

        (c) Independent Contractor. The Consultant shall at all times act
strictly and exclusively as an independent contractor and shall not be
considered as having employee status under any law, regulation or ordinance or
as being entitled to participate in or benefit under any plan or program
established at any time by the Company for its employees. The Consultant shall
have no managerial authority or responsibility as an officer or supervisor of
the Company. The Consultant shall not have any authority to bind the Company to
any contract or to commit the Company in any manner whatsoever. The Consultant
shall not hold itself out as a representative or agent of the Company.

 

        (d) Obligations of the Company. To enable the Consultant to be kept
current with the affairs of the Company, the Company will continuously provide
to the Consultant, in a timely fashion, information requested by the Consultant
from time to time to update any "due diligence" materials previously supplied by
the Company. If the Company fails or refuses to furnish any such material or
information, in an accurate and timely fashion, reasonably requested by the
Consultant, and thus prevents or impedes Consultant's performance hereunder, any
liability of Consultant to perform the Services hereunder shall not be deemed a
breach of its obligations hereunder.

 

3. Term. The term of this Agreement shall commence as of the date hereof and
shall continue in full force and effect for a six-month term ending June 5th
2005 (the "Term"). Notwithstanding the foregoing, either party may terminate
this Agreement upon not less than 30 days written notice to the other. The
Consultant's rights under this Agreement, including all rights in and to the
Shares described in paragraph 4 below, shall survive the expiration of the Term
or any earlier termination of this Agreement, whether by the Consultant or the
Company, it being the express intention of the parties that all compensation
being paid to Consultant hereunder shall be deemed to be earned as of the date
of execution of this Agreement.

 

4. Compensation. In full and total compensation to Consultant for the Services
rendered hereunder, Company hereby irrevocably grants to the Consultant Five
Hundred Thousand (500,000) shares (the "Shares") of the Company's common stock.
The Company hereby agrees to cause one or more certificate(s) evidencing the
Shares to be delivered to Consultant within fourteen (14) days from the date of
this Agreement. Consultant's rights in and to the Shares shall vest immediately
upon execution of this Agreement and the Company shall have no right to the
return of such Shares for any reason whatsoever. If the Consultant or any
subsequent holder of the Shares as permitted by this Agreement are proposed to
be made in reliance upon Rule 144 promulgated under the Securities Act of 1933
("Rule 144"), the Company shall instruct its counsel to prepare any necessary
opinion letters required by the Company's transfer agent in connection with such
sales and to take all further steps necessary to facilitate such sales. Neither
the Company nor its counsel shall unreasonably withhold, condition or delay its
preparation of such opinion.

 

--------------------------------------------------------------------------------

 

5. Transferability of Shares.

 

        (a) The Consultant acknowledges it as acquiring the Shares for
investment purposes only, and not for distribution or fractionalization. The
Shares have not been registered under federal or state securities laws. Transfer
of the Shares is accordingly restricted and, unless a registration statement
relating to the issuance of the Shares is in effect at the time of issuance, the
Shares will bear appropriate restrictive legends. The Company shall allow the
Consultant to direct the allocation of the Shares to up to three persons or to
hypothecate, sell, assign or transfer (a "Transfer") all or a part of the Shares
to up to three persons, including principals of the Consultant, provided that
(i) the Consultant confirms to the Company it has not made any offer to sell or
solicitation of offers to buy the Shares, and that it has conveyed to the
potential Share transferee(s) (the "Transferees") all information necessary to
fully inform the Transferees of the Company and its business, (ii) the
Transferees establish to the Company's satisfaction that the Transferees are
accredited investors (as defined under Regulation D) (iii) the Transferees are
acquiring the Shares for investment purposes only, (iv) the Transferees
acknowledge that they have been given access to all material information
regarding the Company, and (v) such other reasonable requirement of the
securities laws is available for the Transfer of the Shares.

 

        (b) If on any occasion subsequent to the effective date of this
Agreement, the Company is either in the process of or proposes to file a
registration statement, notification or such other appropriate documents in the
applicable jurisdiction (collectively hereinafter a "Registration Statement") to
register any Company securities, whether newly issued or then outstanding, with
the Securities and Exchange Commission or state securities regulators, or to
offer publicly any such Company securities, the Company will give immediate
written notice of such proposal to the holders of the Shares (collectively, the
"Holders"), which notice shall specify the class of the securities so proposed
to be registered. Upon the written request of any of the Holders ("Registration
Request") given within 21 days after the receipt of any such notice, the Company
will cause the Shares then held by such Holder to be included in the
Registration Statement it proposes to file.

 

        (c) Blue Sky The Company shall, upon the initial filing of its
Registration Statement, immediately take all necessary action which may be
required in qualifying or registering the Shares included in a Registration
Statement under the securities and blue sky laws of such states as reasonably
are requested by the holders of such Shares.

 

--------------------------------------------------------------------------------

 

        (d) Information to Holders. The Company shall furnish to the Holders of
the Shares such number of copies of the Registration Statement, each amendment
thereto, the prospectus included in such registration (including each
preliminary prospectus), copies of all appropriate blue sky filings and such
other documents as the Holders may reasonably request in order to facilitate the
registration and qualification of the Shares.

 

        (e) Costs of Registration. The Company will bear the costs of preparing,
filing and printing the Registration Statement, including appropriate blue sky
fees, but the Holders will be responsible for (i) any underwriting discounts or
commissions, and any taxes payable with respect to sales by the Holders and (ii)
the costs of any separate counsel retained by the Holders.



6. Not Licensed as a Broker-Dealer or Investment Advisor. Neither Consultant nor
any employee of Consultant is a licensed broker-dealer and Consultant is not
being retained to offer, sell or place any securities of the Company. No fees
paid pursuant to this Agreement relate to commissions for the placement or sale
of securities. Neither Consultant nor any employee of Consultant is a licensed
investment adviser and Consultant is not being retained to make any valuations
of the securities of the Company or of any entity the Company may consider
acquiring in the future. The Company acknowledges that neither the Consultant
nor any employee of Consultant has been retained to provide investment advisory
services to the Company.

 

7. Expenses. The Company agrees to pay the Consultant a monthly, non-accountable
fee of Two Thousand Dollars ($2,000) commencing on the execution of this
Agreement and payable on the 5th of each successive month thereafter during the
term of this Agreement. Additional expense allowance will be paid or reimbursed
by the Company to the Consultant for "extraordinary" expenses. Any
"extraordinary" expenses paid or reimbursed under this Agreement will require
the Company's prior authorization.

 

8. Liability of Parties. The Consultant shall have no liability with respect to
decisions made or actions taken by the Company in reliance on advice or
recommendations given by the Consultant. The Company agrees to indemnify and
hold harmless the Consultant and its affiliates, directors, officers, partners,
agents, and employees and each other person, if any, controlling the Consultant
or any of its affiliates (collectively the "Consultant Parties"), to the full
extent lawful, from and against all losses, claims, damages, liabilities and
expenses incurred by them (including attorneys' fees and disbursements) that
result from actions taken or omitted to be taken (including any untrue
statements made or any statements omitted to be made) by the Company, its agents
or employees. The Consultant will indemnify and hold harmless the Company and
the respective directors, officers, agents and employees of the Company and each
other person, if any, controlling the Company or any of its affiliates (the
"Company Parties") from and against all losses, claims, damages, liabilities and
expenses that result from bad faith or gross negligence of the Consultant. Each
person or entity seeking indemnification hereunder shall promptly notify the
Company, or the Consultant as applicable, of any loss, claim, damage or expense
for which the Company or the Consultant as applicable, may become liable
pursuant to this Section, shall not pay, settle or acknowledge liability under
any such claim without consent of the party liable for indemnification, and
shall permit the Company or Consultant as applicable a reasonable opportunity to
cure any underlying problems or to mitigate actual or potential damages. The
scope of this indemnification between the Consultant and the Company shall be
limited to, and pertain only to transactions contemplated or entered into
pursuant to this Agreement. The Company or the Consultant, as applicable, shall
have the opportunity to defend any claim for which it may be liable hereunder,
provided it notifies the party claiming the right to indemnification within 15
days of notice of the claim. The rights stated pursuant to the preceding two
paragraphs shall be in addition to any rights that the Consultant, the Company,
or any other person entitled to indemnification may have in common law or
otherwise, including but not limited to, any right to contribution.

 

--------------------------------------------------------------------------------

 

9. Other Activities of Consultant. The Company realizes that the Consultant now
renders, and may continue to render consulting services to other companies, some
of which may conduct business and activities similar to those of the Company.

 

10. Trade Secrets and Documentation. Consultant will treat as proprietary any
information belonging to the Company, or any third parties disclosed to
Consultant in the course of Consultant's services that is designated by an
appropriate stamp or legend as being confidential. Notwithstanding the
foregoing, the Consultant shall not be required to maintain confidentiality with
respect to information (i) which is or becomes part of the public domain not due
to the breach of this Agreement by Consultant; (ii) of which it had independent
knowledge prior to disclosure; (iii) which comes into the possession of
Consultant in the normal and routine course of its own business from and through
independent non-confidential sources or (iv) which is required to be disclosed
by Consultant by governmental requirements.

 

11. Control. Nothing contained herein shall be deemed to require the Company to
take any action contrary to its Certificate of Incorporation or By-Laws, or any
applicable statute or regulation, or to deprive its Board of Directors of their
responsibility for any control of the conduct of the affairs of the Company.

 

12. Notices. Any notices hereunder shall be sent to the Company and the
Consultant at their respective addresses above set forth. Any notice shall be
given by registered or certified mail, postage prepaid, and shall be deemed to
have been given when deposited in the United States mail. Either party may
designate any other address to which notice shall be given, by giving written
notice to the other of such change of address in the matter herein provided. Any
notices required to be given to the Holders of the Shares shall be deemed
properly made when sent to the Consultant in the manner set forth above. The
Consultant shall use its best efforts to promptly forward such notices to the
Holders of the Shares.

 

13. Governing Law. This Agreement has been made in the State of New Jersey and
shall be construed and governed in accordance with the laws thereof without
regard to conflicts of laws.

 

14. Entire Agreement. This Agreement contains the entire Agreement between the
parties, may not be altered or modified, except in writing and signed by the
party to be charged thereby and supersedes any and all previous agreements
between the parties.

 

--------------------------------------------------------------------------------

 

15. Binding Effect. This Agreement shall be binding upon the parties hereto and
their respective heirs, administrators, successors and assignees.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

 

 

By: ______________________________

Joseph Schmidt

 

 

Integrated Environmental Technologies, Ltd.

 

 

 



By: ______________________________



William Prince, CEO